People ex rel. Mulry v Franchi (2020 NY Slip Op 02909)





People v Franchi


2020 NY Slip Op 02909


Decided on May 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
BETSY BARROS, JJ.


2020-03497
 (Ind. No. 1035/19)

[*1]The People of the State of New York, ex rel. Laurette Mulry, on behalf of Anthony Miller, appellant,
vMichael Franchi, respondent.


Laurette D. Mulry, named herein as Laurette Mulry, Riverhead, NY (Felice B. Milani of counsel), petitioner pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Guy Arcidiacono and Timothy Finnerty of counsel), for respondent.

DECISION & ORDER
In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Mark D. Cohen, J.), dated April 30, 2020. The judgment, after a hearing, denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, without costs or disbursements.
The petitioner claims that Anthony Miller is being detained with a deliberate indifference to his serious medical needs (see Estelle v Gamble, 429 U.S. 97, 104). However, we agree with the Supreme Court's determination, made after an evidentiary hearing (see CPLR 7009[c]; People ex rel. Grossfeld v Brann, _____ AD3d _____, 2020 NY Slip Op 02273 [2d Dept]; People ex rel. Dieckmann v Warden, _____ AD3d _____, 2020 NY Slip Op 02272 [2d Dept]), that the petitioner failed to establish that claim.
The respondent's remaining contention is not properly before this Court (see Matter of Mallard v Dalsheim, 97 AD2d 545, 546-547; Matter of Hilton v Dalsheim, 81 AD2d 887, 888).
DILLON, J.P., COHEN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court